FILE
       IN CLERKS OFFICE
1UPRE1E COURT, STATE OF WASHtm'ON
               A G2 9 2013

                    WliPREME COURT OF THE STATE OF WASHINGTON



  FRIENDS OF THE COLUMBIA GORGE, )
  INC., and SAVE OUR SCENIC AREA,      )                No. 88089-1
                                       )
              Petitioners,             )
                                       )
        v.                             )                EnBanc
                                       )
  STATE ENERGY FACILITY SITE           )
  EVALUATION COUNCIL and               )
  CHRISTINE 0. GREGOIRE, governor      )
  ofthe STATE OF WASHINGTON,           )
                                       )
              Respondents,             )
                                       )
  and                                  )
                                       )
  WHISTLING RIDGE ENERGY LLC,          )
  SKAMANIA COUNTY, and KLICKITAT )
  COUNTY PUBLIC ECONOMIC               )
  DEVELOPMENT AUTHORITY,               )
                                       )
              Intervenors-Respondents. )
                                       )                Filed         'AUG 29 2013


           C. JOHNSON, J.-This case concerns the siting of a wind powered energy

   facility under the energy facilities site locations act (EFSLA), chapter 80.50 RCW.

   This statutory scheme creates an administrative body not only to evaluate

   applications for the construction and operation of energy facilities in the state, but

   also to conduct hearings and adjudications before ultimately making a
Friends ofColumbia Gorge v. EFSEC, No. 88089-1


recommendation to the governor. Here, the administrative body, after reducing the

scope of the project applied for, recommended that Governor Gregoire approve the

project, which she did. Opponents of the project then sought judicial review under

the Administrative Procedure Act (APA), chapter 34.05 RCW. The superior court

certified the issue directly to this court as allowed under EFSLA.

      The challenge here focuses on the site certification agreement and whether

it, and the process leading up to it, complied with the statutory and regulatory

requirements. In Residents Opposed to Kittitas Turbines v. State Energy Facility

Site Evaluation Council, 165 Wn.2d 275, 197 P.3d 1153 (2008) (Residents), we

resolved many of the foundational jurisdictional, procedural, reviewability, and

substantive issues relevant to the statutory interplay and applicability. Some of the

issues in this case touch upon the analysis and conclusions resolved by that

opinion. For the reasons that follow, we find no basis to reverse the Eriergy Facility

Site Evaluation Council's (EFSEC) recommendation or the governor's approval of

the project.

                  I.    FACTS AND PROCEDURAL HISTORY

          a. GENERAL OVERVIEW

       Whistling Ridge Energy Project (WREP) submitted an application to EFSEC

to build and operate a wind powered energy facility in southeastern Washington.



                                           2
Friends ofColumbia Gorge v. EFSEC, No. 88089-1


EFSEC conducted the required hearings and adjudications 1 before making a

recommendation, which the governor followed, to approve a modified version of

the project. The governor executed a site certification agreement (SCA) that acts

essentially as a contract between the State and applicant, specifying the conditions

and requirements of approval. Administrative Record (AR) at 29266-330.

Petitioners now challenge the process and substance of that approval.

      There are several parties to the current appeal. Two environmental groups,

Friends of the Columbia Gorge and Save Our Scenic Area (collectively Friends),

are the petitioners and seek invalidation of the SCA and remand to EFSEC for

further study and evaluation of the project. The other parties write in support of the

project. EFSEC and the governor defend approval ofthe project in a joint brief, as

do Skamania County and the Klickitat County Public Economic Development

Authority. WREP also filed a brief arguing that this court should affirm EFSEC's

recommendation and the governor's execution of the SCA.

       The project site is located in a rural portion of southeast Washington. The

initial application was for 50 wind turbines, though the ultimate recommendation

and agreement provide for 35, partially in response to concerns regarding views

from the Columbia River Gorge National Scenic Area. The project would sit on


       1
         Petitioners make no argument that EFSEC failed to conduct any required hearing,
adjudication, or public meeting. Instead, our review is of the record made by EFSEC.


                                              3
Friends of Columbia Gorge v. EFSEC, No. 88089-1


roughly 1,152 acres, though only about 57 acres would be permanently developed.

The land is owned by a parent company of WREP and has been logged for most of

the last century. There are few large conifers, no late-successional stands, and no

old forest habitats. The land contains a network of logging roads, two clear-cut

corridors for Bonneville Power Administration high voltage lines, as well as a

natural gas pipeline on the north end of the site. No wind turbine would be within

4,000 feet of a residence.

        The project site is also within sight of a national scenic area that is protected

by both federal law and a compact between Washington and Oregon. No issues in

the present appeal relate directly to the national scenic area or compact. Further,

the Columbia River Gorge is recognized by many for its pristine natural

environment and beauty. The project site also appears to lie within the habitat of
                                                                                        2
many species of wildlife. It is part of a northern spotted owl special emphasis area

and is either home or a migratory route for 90 species of birds and 15 species of

bats.

        Economically, the area has seen a significant decline since the spotted owl

was listed as an endangered species, which greatly reduced the output of the

lumber industry in the region. Much of the land in the county is owned by the state

and federal governments, protected under various statutes, or used for commercial
        2
            WAC 222-16-086.


                                             4
Friends ofColumbia Gorge v. EFSEC, No. 88089-1


forestland. Only three percent of the county is available for residential,

commercial, or industrial use.

          b. STATUTORY SCHEME

      The legislature passed EFSLA as an expedited and centralized process for

reviewing potential energy sites in Washington State. The stated policy of the

statute is "to recognize the pressing need for increased energy facilities" and

promote the creation of such facilities in a way that "will produce minimal adverse

effects on the environment, ecology of the land and its wildlife, and the ecology of

state waters and their aquatic life." RCW 80.50.010.

      In order to promote this policy, the legislature created EFSEC, which

evaluates proposals, conducts public hearings and adjudications, and makes a

recommendation to the governor. RCW 80.50.030. EFSEC's members include a

chair appointed by the governor with the advice and consent of the senate;

representatives from the Washington State Department of Ecology, Department of

Fish and Wildlife, Department of Commerce, and Department ofNatural

Resources, as well as the Washington Utilities and Transportation Commission of

the locality where the site would be located; and an assistant attorney general as a

Counsel for the Environment. Other representatives may become involved as

special circumstances require.



                                           5
Friends ofColumbia Gorge v. EFSEC, No. 88089-1


      Once an application is received, EFSEC must conduct informational public

hearings in the county of the proposed site. After these hearings, EFSEC conducts

a hearing to determine whether the proposed project is consistent with current land

use and zoning regulations. Finally, EFSEC must conduct an adjudicative hearing

consistent with the AP A that allows interested parties to challenge initial

determinations. EFSEC may also conduct additional hearings as necessary. RCW

80.50.090.

      After completing these steps, EFSEC submits a recommendation to the

governor and, if recommending approval, submits a draft certification agreement.

The governor then decides whether to approve the application and execute an SCA,

reject the application, or direct EFSEC to reconsider parts of the application. The

governor's rejection of the application is final, though a new application can be

submitted ifthere is new information or conditions change. RCW 80.50.100.

       An executed SCA acts essentially as a contract between the State and

applicant, setting forth the conditions that must be satisfied for implementation of

the project. The SCA acts "in lieu" of any other requirements imposed by other

regulatory bodies. See RCW 80.50.120(3). Further, the provisions ofEFSLA can

preempt any other rules or regulations promulgated within the state, including local

land use rules. RCW 80.50.110(1); Residents, 165 Wn.2d 275.



                                           6
Friends ofColumbia Gorge v. EFSEC, No. 88089-1


          c. REVIEW PROCESS

      Here, petitioners do not argue that EFSEC failed to follow the statutorily

required steps. This process included a visit to the proposed site, several public

hearings, an adjudication under the AP A, a land use consistency hearing, and

review under the State Environmental Policy Act (SEPA), chapter 43.21C RCW.

This process lasted three years and, according to EFSEC, "set a record for length,

volume, and number of issues addressed." AR at 29346. These proceedings will be

described briefly here with a more detailed account only in certain sections where

necessary.

      EFSEC conducted two public hearings and received over 300 public

comments. In opposition, people were concerned about the environmental impact

of development, as well as the scenic and aesthetic impact on the national scenic

area. Those in favor of the project viewed wind energy as an environmentally

friendly energy source that was coexistent with the surrounding beauty and also

emphasized the economic impact of the project.

       The land use consistency hearing was conducted as a separate adjudication.

The project site is located in an unmapped zone of Skamania County, which means

that the county does not have comprehensive zoning that covers the area. Thus,

Friends focused much of its argument on the county's comprehensive code, which



                                           7
Friends a/Columbia Gorge v. EFSEC, No. 88089-1


designated the land as a conservancy area, and argued that this designation was

inconsistent with an energy project. EFSEC found that wind powered energy was

consistent with a conservancy designation and, even if not, the zoning code

allowed any use in unmapped zones not found to be a nuisance by a court. Wind

power had not been found a nuisance by any court and was thus allowable.

      The formal adjudication took place over three days and involved 17 parties.

EFSEC found that need existed for the project, especially considering RCW

80.50.01 O's recognition of the "pressing need for increased energy facilities" and

legislation that required sustainable energy to account for 15 percent of the State's

energy supply by 2020. See RCW 19.285.010. Accordingly, it found the main issue

to be determining if the project would create a net benefit after considering the

impacts.

      The "most hotly contested issue" involved the project's impact on the

aesthetic and cultural heritage of the area, largely due to the project's visibility

from the national scenic area. AR at 29346. EFSEC noted that the project was not

the first development to occur in the area, as barge traffic, highways, and rail lines

already existed. At the same time, it wanted to preserve the view from the national

scenic area as much as possible. 3 Based on these concerns, EFSEC reduced the


       3
       The parties disputed whether federal law came into play under the Columbia River
Gorge National Scenic Area Act. 16 U.S.C. § 544. EFSEC found that the act regulated land only


                                              8
Friends ofColumbia Gorge v. EFSEC, No. 88089-1


number of allowable windmills from 50 to 35 and restricted where those windmills

could be sited.

      EFSEC also addressed concerns regarding the project's impact on wildlife

and wildlife habitat. It recognized that although there was a significant wildlife

habitat, the project site was not pristine natural land. The Washington Department

ofFish and Wildlife (WDFW) acknowledged that with appropriate mitigation

measures the project would comply with its guidelines. After considering various

arguments and evidence, EFSEC determined that with appropriate mitigation

measures and monitoring, the project should go forward.

       Finally, EFSEC addressed several issues that are not part of the current

challenge, including noise issues, geological challenges, access road issues,

cultural and archeological concerns, health and safety planning, and site restoration

planning. However, both the adjudicative order and SCA recognized that further

study and agreement would be required on several issues. For example, a

mitigation parcel was discussed but not formally adopted, and WREP was required

to continue discussions with relevant agencies to determine the parcel's adequacy. 4




within the national scenic area and did not apply to the project. That decision has not been
challenged.
       4
       The parties dispute whether the mitigation parcel was accepted or played any role of
EFSEC's determination. This issue will be addressed below.


                                                 9
Friends ofColumbia Gorge v. EFSEC, No. 88089-1


      Based on the adjudicative order, EFSEC recommended that the governor

approve the project and provided a draft SCA. 5 Governor Gregoire chose to

execute the SCA, which allowed the project to go forward as long as numerous

conditions were met. Friends argues that many of these conditions necessarily

imply that all issues were not "resolved" within the meaning of the AP A. Where

relevant, they will be discussed below.

      After the governor's decision, Friends timely filed for judicial review as

allowed under RCW 80.50.140(1) and the APA. The superior court certified the

petition this court. RCW 80.50.140(1 ).

                                     II.    ISSUES

   (l)Whether WREP's application satisfied chapter 463-60 WAC's requirements
      that an application include:
             • an assessment of the risk of avian collisions "during day and
                night."
             • consideration of the WDFW's Wind Power Guidelines.
             • a discussion of mitigation measures. 6

   (2) Whether EFSEC complied with chapter 463-62 WAC, which requires:
            • an applicant demonstrate no net loss of fish and wildlife habitat.
            • fish and wildlife surveys be conducted during all seasons of the
               year.


       5
         When EFSEC filed the adjudicative order, the final environmental impact statement
(FEIS) had not yet been prepared. The formal recommendation was not made until EFSEC had
evaluated and approved ofthe FEIS.
       6
         WASH. DEP'T OF FISH AND WILDLIFE, Wind Power Guidelines (Apr. 2009),
http://wdfw.wa.gov/publications/00294/wdfw00294.pdf.


                                             10
}riends ofColumbia Gorge v. EFSEC, No. 88089-1


   (3) Whether EFSEC formally adopted a specific mitigation parcel for the
       project.

   (4) Whether, by failing to require safety lighting to be radar activated or limit
       the amount of time turbine blades would spin, EFSEC violated RCW
       80.50.010's directive to use available and reasonable methods to produce
       minimal adverse effects on the environment.

   (5) Whether EFSEC erred in finding that the proposed project was consistent
       with local land use ordinances.

   (6) Whether EFSEC erred in delaying review under the Forest Practices Act of
       1974 (Forest Practices Act), chapter 76.09 RCW.

   (7) Whether the SCA is internally inconsistent in its treatment of the Forest
       Practices Act.

   (8) Whether Friends is entitled to any costs and fees.

                                   III.   ANALYSIS

          a. STANDARD OF REVIEW

      Under EFSLA, our review is governed by the APA. Although the governor's

execution of the SCA would likely be considered the "final decision" triggering

review, we have recognized that there are no rules governing how the governor

may exercise his or her discretion in approving or rejecting the project. Thus, the

decision would arguably be insulated from judicial review despite EFSLA's

direction otherwise. Therefore, we consider this process as the granting of a

"license," which "includes the agency process respecting the issuance ... of a




                                           11
Friends ofColumbia Gorge v. EFSEC, No. 88089-1


license." RCW 34.05.010(9)(b). Under the APA, relief is granted only in the

following situations:

              (a) The order, or the statute or rule on which the order is based,
      is in violation of constitutional provisions on its face or as applied;
              (b) The order is outside the statutory authority or jurisdiction of
      the agency conferred by any provision of law;
              (c) The agency has engaged in unlawful procedure or decision-
      making process, or has failed to follow a prescribed procedure;
              (d) The agency has erroneously interpreted or applied the law;
              (e) The order is not supported by evidence that is substantial
      when viewed in light of the whole record before the court, which
      includes the agency record for judicial review, supplemented by any
      additional evidence received by the court under this chapter;
              (f) The agency has not decided all issues requiring resolution by
      the agency;

            (h) The order is inconsistent with a rule of the agency unless the
      agency explains the inconsistency by stating facts and reasons to
      demonstrate a rational basis for inconsistency; or
            (i) The order is arbitrary or capricious.

RCW 34.05.570(3); Residents, 165 Wn.2d at 303-05.

      Although it is sometimes difficult to tell which standard Friends is

attempting to assert, most of the allegations appear to involve EFSEC's

supposed failure to follow its own regulations or resolve all issues requiring

resolution and we address the arguments through that lens. We review

whether an agency has followed prescribed procedure de novo. 7 An agency


       7
        Kittitas County v. E. Wash. Growth Mgmt. Hearings Bd., 172 Wn.2d 144, 155,256 P.3d
1193 (2011).



                                           12
Friends ofColumbia Gorge v. EFSEC, No. 88089-1


fails to resolve all issues when findings are not made on matters that

establish the existence or nonexistence of determinative factual matters. 8

      At the outset, it is worth emphasizing EFSLA's unique statutory

framework. The legislature granted much discretion to both EFSEC and the

governor. The governor's decision to approve or deny does not appear t~ be

subject to any restrictions, and the restrictions placed on EFSEC appear to be

largely procedural with some guidance as to what issues should be

considered. The framework requires the involvement of various

stakeholders, including environmental groups, throughout this process and in

EFSEC's ultimate decision. The legislature has recognized the importance of

increasing the State's energy output, as have the voters when they called for

Washington's energy to be provided by increasingly sustainable sources.

When these factors are combined with the deferential nature of review under

the AP A and the fact that review can easily be certified to this court, the

nature of our review is necessarily limited.




       8
           Weyerhaeuser v. Pierce County, 124 Wn.2d 26, 36, 873 P.2d 498 (1994).


                                               13
Friends ofColumbia Gorge v. EFSEC, No. 88089-1


         b. CHALLENGES UNDER THEWASHINGTON ADMINISTRATIVE CODE

      Friends' challenges under the Washington Administrative Code (WAC)

arise out of two separate chapters. The chapters serve slightly different functions,

so the challenges are addressed by WAC chapters.

                 i. Chapter 463-60 WAC: Applications for Site Certification

      Friends raises several challenges as to the sufficiency of WREP' s

application. Applications are discussed in chapter 463-60 WAC, which opens with

a general "[p]urpose" section. The chapter

      sets forth guidelines for preparation of applications [under EFSLA] ..

             The application shall provide the council with information
      regarding the applicant, the proposed project design and features, the
      natural environment, and the built environment. This information shall
      be in such detail as determined by the council to enable the council to
      go forward with its application review.

WAC 463-60-010 (emphasis added). TheWACs further state that "[t]he applicant

must address all sections of this chapter and must substantially comply with each

section, show it does not apply or secure a waiver from the council." WAC 463-

60-115 (emphasis added).

      Friends essentially challenges the completeness of the application by quoting

several regulations that provide that the application "shall" include certain

information. As discussed below, many of the alleged omissions are rather



                                          14
Friends of Columbia Gorge v. EFSEC, No. 88089-1


technical and ignore the broader framework of the application process. The above-

quoted WACs show that these regulations are intended to provide "guidelines" as

to what information will be considered, with the overall goal of providing EFSEC

with enough information to proceed. The application need only substantially

comply with the regulations and, ultimately, it is within EFSEC's purview to

determine when it has sufficient information to proceed. Though we need not adopt

WREP's broad rule that no challenge can be brought for EFSEC's failure to follow

its own rules on the completeness of an application, we recognize that the approval

process is a broad one. Once the application is submitted, EFSEC must gather

public feedback, 9 hold a land use consistency hearing, 10 go through a water and air

permitting process, 11 and follow SEP A 12 before making its recommendation. And,

even once the project is approved, the SCA can impose additional studies and

ongoing requirements. Essentially, the application is the starting point of a longer

process and more specific decisions are addressed throughout the process. Any

minor deficiencies in the application itself are to be expected and do not warrant



      9
          RCW 80.50.090(1) (requiring EFSEC to conduct a public hearing).
       10
            RCW 80.50.90(2).
       11
        RCW 80.50.040(9) (requiring compliance with water pollution controls under chapter
90.48 RCW).
       12
            Ch. 43.21C RCW; WAC 197-11-938(1).


                                              15
Friends ofColumbia Gorge v. EFSEC, No. 88089-1


reversal. Invalidation of the completed review and recommendation would also

defeat the purpose of the extended hearings and ongoing oversight of the project.

Further, Friends could not be "substantially prejudiced" by claimed application

shortcomings as required by RCW 34.05.570(1)(d). For these reasons, we conclude

that WREP substantially complied with the requirements of chapter 463-60 WAC

in its application.

                       1. Risk of Nighttime Avi an Collisions

       Friends argues that WREP did not meet the application requirements of

WAC 463-60-332(2)(g), which state that the required "discussion of impacts shall

also include ... [a]n assessment of risk of collision of avian species with any

project structures, during day and night, migration periods, and inclement

weather." Importantly, the referenced "discussion of impacts" is part of the

application, not part ofEFSEC's ultimate findings. Thus, Friends' complaint that

EFSEC failed to make any specific factual or legal findings based on WAC 463-

60-332(2)(g) in its adjudicative order is misfocused. Opening Br. ofPet'rs at 21.

       The remaining challenge here seems to focus on the adequacy of the

assessment because the application actually did contain an "assessment" of

nighttime collision risks. Friends cites to language on the absence of data on

nighttime flight patterns but this language refers to the lack of nighttime



                                          16
Friends ofColumbia Gorge v. EFSEC, No. 88089-1


observation data. In its application, WREP used daytime survey data to create an

index based on other similar wind powered projects that allowed it to create a

total-both day and night-fatality estimate based on actual reported

postconstruction data. 13 A total fatality estimate necessarily includes an assessment

of nighttime collision risks, especially since the estimate is based on real collision

data, which includes nighttime collisions, at other sites. The methodology used to

arrive at this number was part of the application, and EFSEC had every

opportunity to and did consider its adequacy. All that WAC 463-60-332(2)(g)

requires is that the application contain an "assessment" of collision risk during day

and night. EFSEC has discretion to evaluate the methodology used in the

assessment. The application contains such an assessment, and WREP satisfied

what is required in the application.

                          2. Conformance with WDFW Wind Power Guidelines

       Friends next asserts that EFSEC "erred when it determined that the

Applicant satisfied the requirements of the WDFW's Wind Power Guidelines."

Opening Br. ofPet'rs at 22. Again, this challenge is based on a regulation in

       13
         To obtain the estimates, WREP's consultant used its daytime observations to develop
an index number that was compared with other already existing sites. Based on this index,
postconstruction fatality numbers at other sites, and a regression analysis, the consultant
estimated a fatality rate of0.9 to 2.9 fatalities per megawatt per year. AR at 5086-116. The
estimated energy output for the originally proposed project was 75 megawatts, which would
make an estimated 67.5 to 217.5 fatalities per year, though the revised estimate would likely be
smaller due to the reduced size of the project.


                                               17
Friends a/Columbia Gorge v. EFSEC, No. 88089-1


chapter 463-60 WAC and whether EFSEC erred in finding that the requirements

satisfied are irrelevant to a challenge as to the sufficiency of the application,

especially since the regulation itself does not require full compliance. It states,

"The application shall give due consideration to any project-type specific

guidelines established by state and federal agencies .... The application shall

describe how such guidelines are satisfied. For example, wind generation proposals

shall consider [WDFW guidelines]." WAC 463-60-332(4) (emphasis added). This

is not a mandatory compliance rule, but simply requires that the application

consider these guidelines. EFSEC can then later decide the guidelines with which

an applicant must comply.

       Furthermore, as the title suggests, the guidelines themselves provide only

guidance. The document's introduction states that "[t]he purpose of the WDFW

Wind Power Guidelines is to provide consistent statewide guidance for the

development of land-based wind energy projects that avoid, minimize and mitigate

impacts." 14 WDFW has found WREP's habitat evaluation to be consistent with its

guidelines, stating that the "pre-project assessment and avian/bat use surveys are

consistent . .. with the WDFW Wind Power Guidelines." 15 AR at 15820 (emphasis


       14
            WIND POWER GUIDELINES,   supra, at 1.
       15
        Friends accuses WDFW of initially finding that the application did not comply with the
Wind Power Guidelines and changing its statement in response to pressure from WREP. Reply


                                                18
Friends ofColumbia Gorge v. EFSEC, No. 88089-1


added). Friends does not meet its burden under the APA to reverse the agency's

recommendation.

                          3. Absence of a Wildlife Mitigation Plan

       Every application must include a "detailed discussion of mitigation

measures." WAC 463-60-332(3). Friends faults WREP for submitting an

application with minimal discussion of mitigation measures. While the application

did not fully detail the mitigation measures, such a requirement would be

unrealistic. The application is the first step in a longer process. In many situations,

as here, the final size and location of the site is not known until after the

adjudication, making a full discussion of specific mitigation measures in the

application unnecessary. Moreover, the adjudication process serves to bring to

light more specific environmental concerns that may need to be mitigated. The

WACs require that an application contain a discussion of proposed mitigation

measures. WREP's application contained a discussion, which EFSEC apparently

found sufficient to substantially comply with its requirements. Further, mitigation

measures are required by both the adjudicative order and SCA, which means that


Br. ofPet'rs at 20 n.62. Not only is this argument raised in the reply brief, its implication that
WREP exerted undue influence seems unjustified. The first letter reflects a first impression of
the initial application and, rather than suggesting that the project should not go forward, WDFW
appeared to simply want additional information. The subsequent chain of letters suggests that
WREP addressed these initial concerns with additional materials and documentation that WDFW
found satisfactory. See AR at 17973-75,4026-47, 20222-28. Nothing in the record suggests that
WREP improperly persuaded WDFW to change its opinion.


                                               19
Friends a/Columbia Gorge v. EFSEC, No. 88089-1


adequate mitigation is a condition required for the completed project. Friends has

not met its burden under the AP A to show that WREP did not substantially comply

with WAC 463-60-332(3).

      Friends also seeks remand because of apparent inconsistencies in the amount

of impacted wildlife habitat, which in turn affects the mitigation requirements in

WAC 463-60-332(3). As with the above sections, any inconsistencies in the

adjudicative order are not properly addressed in a challenge to the application

under chapter 463-60 WAC. However, when the record is viewed in its entirety, it

becomes clear that the claimed inconsistencies are the result of typographical

errors or misstatements and that, overall, the numbers have been fairly consistent

throughout: the total project area is roughly 1,152 acres; the area subject to

micrositing (i.e., where windmills might ultimately be located) is roughly 384

acres; and roughly 108 acres will be developed, but only about 57 acres will be

permanently developed. Any differences that exist are insignificant, making

remand unnecessary on this issue.

                ii. Chapter 463-62 WAC: Construction and Operation

       Chapter 463-62 WAC's purpose is to "implement" the legislative policy

found in RCW 80.50.010, namely, to balance the need for new energy production

with environmental and societal considerations. "The council shall apply these



                                          20
Friends ofColumbia Gorge v. EFSEC, No. 88089-1


rules to site certification agreements issued" by the council. WAC 463-62-010(1).

Moreover, "[t]he provisions of this chapter shall apply to the construction and

operation of energy facilities." WAC 463-62-01 0(2).

      Friends' arguments here misunderstand the nature of the chapter by pointing

to alleged deficiencies in WREP' s preapplication wildlife survey, as well as

EFSEC's adjudicative order. These regulations apply to the SCA and the later

ongoing operation and construction of the facility and do not control the

application and review process. As discussed in greater detail below, we find no

basis in the regulations supporting Friends' arguments.

                     1. No Net Loss

      EFSLA requires that projects result in "no net loss" of wildlife habitat. WAC

463-62-040(2)(a). Friends notes that the no net loss rule is not mentioned in the

application or the EFSEC order and argues that EFSEC violated the AP A with this

omission. However, as discussed above, the no net loss rule is part of the ongoing

operation standards for energy facilities, not an application requirement. Thus, the

topic did not need to be addressed in the EFSEC order as long as it is required by

the SCA and complied with by WREP. The SCA requires that WREP submit a

mitigation plan prior to site preparation and outlines several ways in which WREP

can satisfy the no net loss rule. For example, WREP could establish a mitigation



                                         21
Friends ofColumbia Gorge v. EFSEC, No. 88089-1


parcel on its own or contribute money to a third party. AR at 36709. At this stage,

Friends has not shown that WREP failed to comply with the no net loss rule.

                     2. EFSEC Wildlife Survey and Assessment Requirements

      WAC 463-62-040(2)(±) states that in order to achieve EFSEC's intent of no

net loss ofhabitat functions, "[f]ish and wildlife surveys shall be conducted during

all seasons of the year to determine breeding, summer, winter, migratory usage,

and habitat condition of the site." Friends relies on this quoted language to argue

that surveys are required '"during all seasons of the year to determine ....

migratory usage ... of the site."' Opening Br. ofPet'rs at 19 (alterations in

original), also quoted in Reply Br. ofPet'rs at 16. From this language, Friends

argues that because WREP did not conduct surveys during the migratory period of

the olive-sided flycatcher, the requirement to "determine migratory usage" was not

satisfied.

       However, this requirement is part of the ongoing oversight of the project and

is not relevant to the sufficiency ofpreapplication studies. In essence, WAC 463-

62-040(2)(±) requires that the SCA and the ongoing oversight mechanisms ensure

that WREP studies wildlife impacts in all seasons. If, for example, an unexpectedly

high number of olive-sided flycatcher mortalities occur, WREP might be required

to implement additional mitigation measures. This section does not, however,



                                          22
Friends ofColumbia Gorge v. EFSEC, No. 88089-1


provide a basis for challenging preapplication wildlife studies. Friends had the

opportunity to submit contradictory evidence during the adjudication. EFSEC

considered the evidence submitted by Friends and determined that the benefits of

the project outweighed the costs.

      Even if the regulation did apply as Friends suggests it does, no violation has

been shown. When the regulation is read as a whole, it requires the surveys to be

conducted throughout the year so as to understand flight patterns during different

seasons. Here, as Friends acknowledges, surveys were conducted between

September 11 and November 4, 2004; May 15 and July 14, 2006; and December 4,

2008 and May 29, 2009. Thus, WREP conducted surveys during 11 months of the

year and all four seasons. Friends' ability to find a roughly two-month period

where no surveys were conducted fails to demonstrate that surveys were.not

"conducted during all seasons," especially since there is no indication that WREP

intentionally skipped this period of time in its studies. This argument was raised in

the process. EFSEC properly considered the conflicting evidence and made its

recommendation in light of the entire record. Friends thus fails to meet its burden

under the AP A.




                                          23
Friends a/Columbia Gorge v. EFSEC, No. 88089-1


            c. EXISTENCE OF A MITIGATION PARCEL

       As the no net loss rule suggests, mitigation parcels are often required. See

WAC 463-62-040. During the adjudication, WREP proposed a 100-acre mitigation

parcel. Friends argues that WREP proposed the site too late in the adjudication for

Friends to contest the site and that EFSEC made contradictory statements as to the

nature of its decision regarding the mitigation parcel. Though none of the parties

address ripeness, this dispute does not appear to be ripe. The only finding EFSEC

made as to habitat mitigation was that it was required. 16 Similarly, the SCA

acknowledges that a parcel has been proposed but makes no finding as to the

adequacy of that parcel, instead requiring WREP to work with WDFW to take

appropriate mitigation measures. As the actual mitigation measures are yet to be

determined, there appears to be no agency action for Friends to challenge. 17

       16
          Friends also argues that EFSEC made inconsistent statements about the mitigation
parcel, making it impossible to tell whether it was accepted or not. However, this argument relies
on selective quotation of the record. For example, it cites EFSEC manager AI Wright's statement
that "EFSEC had 'considered and favorably regarded' the mitigation parcel" as evidence that the
parcel played a role in EFSEC's decision. Opening Br. ofPet'rs at 39 (citing AR at 28720).
However, the sentence concludes that "[EFSEC] did not make a finding on that particular issue
because it was never culminated into a stipulated agreement to the Council." AR at 28720. Read
as a whole, EFSEC's order and the SCA state that the parcel might be adequate and that further
negotiations would need to occur between WREP and WDFW before a final determination was
made.
       17
           EFSEC and the governor make the alternative argument that offering the mitigation
parcel in rebuttal testimony was proper because the testimony was filed on December 16, 2010,
and the adjudication did not begin until January 3, 2011. We need not address this argument
because, regardless of whether this was enough to time for Friends to prepare a challenge to the
parcel, EFSEC itself held that the parcel had not been formally offered and the issue is not ripe.


                                                24
Friends ofColumbia Gorge v. EFSEC, No. 88089-1


      Friends also makes the argument that deferring acceptance of the mitigation

parcel essentially insulates the decision from scrutiny or participation by either

Friends or by the public. WREP appears to agree with this argument, suggesting

that opponents have already had their chance to challenge the project. Resp. Br. of

Intervenor-Resp't WREP at 35-38. EFSEC and the governor make a more

measured response, writing that Friends will still have an opportunity for input. Br.

ofResp'ts at 34, 65. Although it is unclear what the scope of Friends' involvement

can or will be in the future, it is premature to address the issue here. Adopting

Friends' position would require that the final order and SCA completely resolve

every potential issue. But complete resolution at the planning stage would be

impractical due to the complicated nature of the projects and the likelihood that

additional issues will arise later. Moreover, EFSEC has discretion to seek public

comment or conduct additional adjudications if necessary. Friends may have ample

opportunity for continued participation. The issue is not ripe for our resolution.

          d. AESTHETIC, HERITAGE, AND RECREATIONAL MITIGATION

       Friends next argues that the project violates RCW 80.50.010's directive to

use "available and reasonable methods" so that approved projects "produce

minimal adverse effects on the environment." These potential adverse effects

include aesthetic, heritage, and recreational resources. RCW 80.50.01 0(2); WAC



                                          25
Friends o.fColumbia Gorge v. EFSEC, No. 88089-1


463--4 7-11 0(1 )(b). Friends points to two potential measures that were overlooked:

radar-activated safety lighting and a reduction in the amount of time turbine blades

would spin. 18

      Friends' argument seems to be that the statute's use of"minimal" requires

EFSEC to impose every mitigation measure so that the impact is objectively

minimized. However, this argument reflects an extreme reading of the statute and

misunderstands EFSEC's role in balancing competing interests. EFSEC did restrict

the number and location of turbines largely in response to aesthetic concerns.

Further, both the adjudicative order and the SCA require additional aesthetic

mitigation tactics, including the use of micro siting and limiting how onsite

maintenance buildings will look. These measures are sufficient to show

compliance with RCW 80.50.010. And since the proposal was reduced and

conditioned, the argument, in essence, is that these measures were not enough to

satisfy the statute. However, since the burden is on Friends to establish

noncompliance, we reject the challenge. RCW 34.05.570(1)(d).




       18
          The requirement to "produce minimal adverse effects on the environment" is also
stated in WAC 463-14-020(1), as well as alluded to in WAC 463-60-085(1). Friends reiterates
this same argument with regards to these WAC sections. These arguments are unpersuasive for
the same reasons described here.


                                             26
Friends ofColumbia Gorge v. EFSEC, No. 88089-1


         e. CONSISTENCY WITH COUNTY CODE

                i. Relevant Facts

      Before WREP submitted its application, the county sought to update its

zoning code to specifically authorize wind generation facilities and then issued a

mitigated determination of nonsignificance, which would have avoided SEP A

review for the changes. However, the county's hearing examiner found this

inappropriate and determined that SEP A review would be required before the code

changes could be adopted. The county, citing budgetary concerns, decided not to

challenge that decision or go through SEPA review. Because ofthis action, WREP

submitted an application through EFSLA.

      The land use consistency hearing occurred on May 7, 2009, and was

conducted as an adjudication under the AP A. In the adjudicative order, EFSEC

chastised Friends for raising numerous "arguments [that] have little or no

relevance." AR at 29339. Ultimately, the dispute largely centered on the legal

effect of the county's comprehensive plan and various forest practices rules.

EFSEC dismissed these arguments and found that the project complied with the

county's code because the project site was located in an unmapped zone and all

activities not declared a nuisance by a court were allowed in unmapped zones. It




                                         27
Friends ofColumbia Gorge v. EFSEC, No. 88089-1


also found that renewable energy fit with the comprehensive plan's conservancy

designation. Friends now challenges the determination of consistency.

               ii. Analysis

      After the informational public hearing, EFSEC is required to "conduct a

public hearing to determine whether or not the proposed site is consistent and in

compliance with city, county, or regional land use plans or zoning ordinances."

RCW 80.50.090(2). If consistent, the local jurisdiction cannot subsequently amend

any rules to affect the proposed site. If inconsistent, EFSEC can preempt the

conflicting regulations and allow the project to move forward. RCW 80.50.11 0(2);

Residents, 165 Wn.2d at 311 n.13. A certificate from local authorities is considered

''prima facie proof of consistency and compliance with such land use plans and

zoning ordinances absent contrary demonstration by anyone present at the

hearing." WAC 463-26-090 (second emphasis added).

      The parties make numerous arguments regarding whether the project is

consistent with Skamania County's comprehensive plan or if consistency with the

comprehensive plan is even required. These arguments are unnecessary, however,

as the project is authorized outright by the local zoning code. Under the county's

zoning code, areas "where no formal adoption of any zoning map has taken place

will be designated as unmapped." Skamania County Code (SCC) § 21.64.010. In



                                         28
Friends ofColumbia Gorge v. EFSEC, No. 88089-1


these unmapped areas, "all uses which have not been declared a nuisance by

statute, resolution, ordinance, or court of jurisdiction are allowable."   sec §
21.64.020. The code's conditions are satisfied here because the proposed project

site lies outside of the formal zoning map and because wind farms have not been

declared a nuisance by any of the relevant authorities. Using a disjunctive, EFSLA

requires only that the project be consistent with either "land use plans or zoning

ordinances." RCW 80.50.090(2) (emphasis added). Because the use is allowed by

the zoning ordinance, it need not be consistent with "land use plans."     Thq~:,,we


affirm EFSEC's determination of consistency and need not address the majority of

the remaining arguments.

                iii. Moratorium

       At the time of the EFSEC hearing, Skamania County had passed a

moratorium prohibiting, in relevant part, the "acceptance and processing of

[SEPA] checklists related to forest practice conversions." AR at 16856. Friends

argues.that this mor(;ltorium is a "land use regulation" and is inconsistent with the

project. EFSEC and WREP make a threshold argument that the moratorium is not

a "zoning ordinance" under EFSLA, which would mean that its consistency with

the project is irrelevant.




                                           29
Friends ofColumbia Gorge v. EFSEC, No. 88089-1


      EFSLA defines a "zoning ordinance" as "an ordinance of a unit of local

government regulating the use of land and adopted pursuant to chapter ... 36.70[]

or 36.70A." RCW 80.50.020(22). In addition to being passed by a local unit of

government, the moratorium is entitled "Ordinance 2010-1 0" (emphasis added)

and it explicitly references chapters 36.70 and 36.70A RCW. See AR 16854-856.

However, the moratorium does not regulate how land is used. Rather, it regulates

the county's processing of SEPA checklists and is not land use regulation within

the definition provided by EFSLA.

      But even if the moratorium were a land use regulation within the meaning of

EFSLA, it would not be inconsistent with the project because the moratorium only

restricts the county's acceptance and processing of SEPA checklists. Under the

county's code, a SEP A checklist is "not needed if ... SEP A compliance has been

initiated by another agency." SCC 16.04.070(A). Here, EFSEC initiated SEPA

review and the county will not need to accept or process a SEP A checklist. Since

the county will neither accept nor process any SEP A checklists, the moratorium is

not implicated. It should also be noted that the moratorium appears to have been

directed more toward stopping residential expansion than preserving forestland or

prohibiting all construction. Thus, we hold that the moratorium does not apply to

this project.



                                        30
Friends of Columbia Gorge v. EFSEC, No. 88089-1


            f. F AlLURE To FULLY RESOLVE ISSUES

         Friends alleges that EFSEC' s postponement of two remaining issues means

t~mt   it failed to resolve all contested issues, thereby warranting remand. The first

issue iJ!.volves the fact that the micrositing will take place, making the final

location of the windmills unknown. However, Friends withdrew this argument in

its reply brief based on the admission that the windmills will be located in

predefined corridors. We need not address this issue.

         The remaining issue is whether EFSEC' s decision to defer review of

compliance with the Forest Practices Act was improper. The SCA requires an

application to be submitted 60 days before engaging in certain activities. This

requirement continues throughout the life of the project. The Department of

Natural Resources (DNR\ which typically processes applications under the Forest

Practices Act, has input on any permitting under the Act. WREP is required to

coordinate with DNR before submitting final applications to EFSEC. As in much

of its briefing, Friends appears to argue that every subissue must be resolved

before an issue is "dispos[ed] of' for the purposes of WAC 463-30-320(6). No

authority is cited for the idea that the Forest Practices Act must be dealt with in an

EFSEC adjudication. To the extent that the Act's applicability is a "contested

issue[]," WAC 463-30-320(6), EFSEC resolved this issue by requiring continuing



                                             31
Friends of Columbia Gorge v. EFSEC, No. 88089-1


compliance with the Act. Also, by requiring applications to be submitted 60 days

before engaging   in forest practices, EFSEC mirrored the statute's time frame for
submitting· applications rather than requiring the applications to be submitted years

in advance. We hold that EFSEC sufficiently resolved this issue.

      As discussed above in section III.C, Friends' remaining concerns about the

availability of public participation and judicial review are not ripe.

          g. SCA's INTERNAL INCONSISTENCY

      Friends further asserts that the SCA is inconsistent in its treatment of Forest

Practices Act compliance. This inconsistency is explained by the different nature

of the two quoted sections. Section IV.L of the SCA relates to the construction of

the facility, while section VII.E relates to the ongoing operations at the facility and

any later activities that might involve forest practices. AR 29293, 29302. Even if

this did not fully explain the slightly different language, it is unclear why this

inconsistency would cause sufficient prejudice to warrant reversal. The Forest

Practices Act applies and any problem at some future time would have to be

resolved on the specific facts at issue.




                                           32
Friends of Columbia Gorge v. EFSEC, No. 88089-1


            h. ATTORNEY FEES AND COSTS

       Friends also seeks costs and fees. However, Friends is not a prevailing party

and is therefore not entitled to recover its costs and fees under the equal access to

justice act, RCW 4.84.350. 19

                                     IV.     CONCLUSION

       Because Friends fails to meet its burden under the APA, we affirm EFSEC's

recommendation and the governor's acceptance and approval of the WREP project.




       19
          Friends also argues that regardless of whether it prevails, it should be entitled to one-
half the cost of preparing and transmitting the administrative record under RCW 34.05.566(5)(a)
because respondent parties unreasonably refused to stipulate to a shortened record. We also deny
this request. Friends spent a great deal of time and money to create this record and, given the
number of parties and issues, it would have been difficult and time-consuming to arrive at a
stipulated record, especially before the issues had been narrowed by any stipulation. Friends'
request for one-half the cost of preparing and transmitting the adjudicative record is denied.


                                                33
Friends ofColumbia Gorge v. EFSEC, No. 88089-1




WE CONCUR:




   lnada&n'          c '9·
   ~




                                       34